Lindsay, J.,
dissenting. — I cannot concur in the conclusions arrived at by my learned brothers in the determination of this cause. In this case an indictment was found by the grand jury of Victoria county for murder against the appellant, Wiley W. Pridgen, upon which he was arraigned, tried, and found guilty by the petit jury of murder in the second degree, and his punishment assessed to be confinement in the penitentiary of the state for a period of five years. The judgment of the court was thereupon entered, from which the prisoner has appealed to this court, and it is now here for revision.
The grounds upon which a reversal is sought are, that the court below erred in excluding from the jury, upon the trial, testimony offered to prove that the deceased had made threats against the life of the prisoner, which threats were communicated to him prior to the homicide, and that the *431deceased was a man who might reasonably be expected to execute a threat made.
It is insisted that the court palpably erred in denying the admissibility of the testimony offered; that the court had no right to pass a preliminary judgment upon the testimony offered, even to determine upon its relevancy, or to ascertain, if introduced, whether it would be sufficient in law to justify the homicide charged upon the prisoner. It is contended that article 2270, Paschal’s Digest, of the Criminal Code, has established a new rule of evidence in criminal trials, which completely divests the judge of all discretion in the conduct of the trial in the admission or exclusion of threats which have been brought to the knowledge of the accused previous to the commission of the homicide. We cannot think that such a scope was intended to be given to this enactment by the legislature. A latitude of interpretation so dangerous to social order, and, in its practical operation, so subversive of the safeguards to all personal security, should not be indulged, unless required by the most obvious and authoritative command of the law-giver. The article in the Criminal Code is in this language: “ Where a defendant, accused of murder, seeks to justify himself on the ground of threats against his own life, he may be permitted to introduce evidence of the threats made, but the same shall not be regarded as affording a justification for the offense, unless it be shown that, at the time of the homicide, the person tilled, by some act then done, manifested an intention to execute the threat so made.”
Such is the language of our criminal code, which it is conceived has interpolated a new rule of evidence in the criminal jurisprudence of our state. In our view, it is not a change in the common-law rule of evidence in criminal cases, but a change of the nature and character of the homicide, committed upon a knowledge of previous threats, coupled with a demonstrative attempt to carry those threats into execution at the time of the tilling. In*432stead of reducing such killing to manslaughter, as at the common law, it simply divests the killing of all malice, express or implied, and makes it justifiable homicide, according to this provision in our criminal code; while at the common law such killing would be manslaughter, and punishable accordingly.
At the common law, the accused was not debarred the privilege of proving previous threats of the deceased, when he had laid the foundation for their introduction, by showing that deceased, at the time of the killing, was making an effort tó carry them into execution. And in such case, if the deceased was the aggressor in the conflict, it would be self-defense by the common law in the slayer, unless the proof developed that the accused had sought an occasion to bring on the collision. It is, then, no new rule of evidence. It is a change of the character of the homicide which this provision of the code gives to the effect of the evidence, making what was manslaughter at common law justifiable homicide by the code. Both systems permit the introduction of previous threats: the one to rebut the presumption of malice implied in the killing; the other, enlarging the liberty, if not the right, of self-defense, makes an act justifiable which by the common law was a felony. This article in the code hath this extent, no more.
' The peace and good order of society, the personal security of the citizen, the protection of life against the wanton violence of the desperate and the reckless, will be put in continual jeopardy, if the principle is once established by positive law, or by judicial determination, that the judges, who preside over the public trials in criminal matters have no discretion in controlling the admissibility of testimony. This is the peculiar province of the judge, and one of the highest and most cherished attributes of the judicial function in all-trials by jury. The judge must determine the law of the case; the jury, upon both theory and principle, are the judges of the facts.
*433It is true, in the practical operation of our judicial system, that the juries, by their general verdicts, do actually decide both upon the law and the facts of a case; and in all acquittals, if they should decide erroneously, the results are beyond the correction of the courts. It is for this reason, according to the philosophy of our judicial system, the power of control over the admissibility of testimony is properly confided to the judge. His errors are subject to correction, by motion in arrest of judgment, for a new trial, or by appeal. The error of the jury upon a finding of “not guilty” is past all correction. In these determinations society has a deep interest, as well as the accused; and it is as equally important to its welfare that the guilty should be punished as that the innocent should be shielded and protected. Is it a principle of law, the suggestion of wisdom, the dictate of policy, or requirement of humanity, that a court, while tenderly regardful of the rights and the interest of a prisoner, should be totally indifferent to social order and personal security? The judge is no less the guardian and protector of the public weal than he is of the individual rights of the person who may be charged with a violation of the laws of the government.
The rule of action on this subject is clearly laid down by Justice Story, in the case of the United States v. Bautista, 2 Sum., 243: “The jury should respond as to the facts, and the court as to the law.” This is in perfect harmony with the common law, and with our own Criminal Code, which declares, in article 3058, Paschal’s Digest, that “the jury are the exclusive judges of the facts in "every criminal cause, but not of the law in any case.” It will be observed, from an examination of the article under consideration, that the language of it is permissive, not imperative. It is, that the accused may be permitted to introduce proof of threats. Why not have used the language of command, if it was intended to deprive the court of all discretion, and give up the authority to the jury to decide *434the question of law, whether such threats were to be “ regarded as affording a justification of the offense;” a pure and unmixed question of law, which, according to the code, must be judged of exclusively by the court. The questions of fact for the jury to determine were, whether the threats were made and communicated to the prisoner before the commission of the homicide, and whether at the time of the killing the deceased manifested, by any act then done, an intention to execute the threats so made. These were the simple facts, of which the jury were to judge.
If either of these facts was wanting in the proof, whose province was it to determine the legal question whether a justification of the homicide was established? The court or the jury? In legal contemplation both facts must concur to establish the justification. Is justification a conclusion of law, or a mere finding of facts by the jury? If it be a conclusion of law, then, by the code, the jury are the judges “of the law in no case.” One of these facts being wanting in the proof embracing the threats proposed, and no promise or assurance being given by the party thát this hiatus would be filled — that this link in the broken chain would be supplied in the further progress of the trial — the judge could not shirk the legal responsibility of declaring that there was no evidence conducing to establish a justification under the law, without proving false to duty and recreant to the interest of society. If this view of the law be not correct, it is needless to seek in political causes a reason for the alarming and disgraceful frequency of homicides in our community. It may readily be found as an inherent vice in our criminal law or in its judicial administration. When, in fact, the res gestee had already been made manifest to the court, who was to determine the question of law, whether there was any evidence in the cáse which, in the language of the code, could he “ regarded as affording a justification of the offense,” the court or the jury? Who was to judge, after a full detail of all the *435“ acts done” at the time of the homicide, whether any act was then done which superinduced the legal necessity or the judicial propriety of permitting the accused to introduce previous threats, brought to his knowledge before the killing took place? It was the province of the court so to judge, and the court alone. If there was no act then done manifesting an intention to execute the threats, the threats, however numerous and violent they might have been, were improper testimony for the jury, because, in the philosophy of the law, they would serve only to bias and prejudice the minds of the jury, and thus defeat the pure administration of justice. There was no evidence of justification. The question of justification is a deduction of law from the facts. Threats alone cannot constitute it. There was, then, no evidence of justification, unless the deceased at the time of the homicide was manifesting, by a positive act then done, an intention to execute the threats. It is an unquestioned rule of law that the judge alone is to determine whether there be any evidence to establish a legal proposition or consequence. The jury, when there is evidence, are the sole judges of its sufficiency.
There was not a single witness, who was present at the time of the homicide, and who testified on the trial, among the five who were present, who would venture to state that the deceased made any attempt, by any act then done, at violence upon the person of the accused. The immediate transaction was utterly barren of all such proof. If, upon the testimony given in this case of the “acts done” at the time of the homicide, they can be tortured into circumstances even conducing to prove that the deceased manifested an intention to carry previous threats into execution, then, in open, public homicides, the flash of the eye, the curl of the lip, the elevation of the nose, the passionate intonations of the voice, the crimsoned flush of the cheeks, the slightest deviation from the quiet repose of a statue, become legal synonyms of “acts done” at the time of the *436homicide, and every manslayer will find his perfect vindication and legal justification in the “acts done” by his unfortunate victim. Such an interpretation of our criminal law should not be given, unless its language be so plain and explicit as to leave no room for construction, because the mischiefs which will inevitably result in its practical operations upon society are beyond computation. In effect, it stamps the signet of impurity upon every open, public homicide which may ever after be committed in the community.
The judge, in our opinion, violated no rule of evidence, in exercising his discretion, by excluding the testimony offered. The inquiry then recurs, did he, when all the facts constituting the res gestae are taken into consideration, exercise that discretion soundly in rejecting the testimony offered to prove threats ? This certainly depended upon the facts already proved, or pledged to be proved, in the subsequent progress of the trial, which might establish their materiality as a ground of justification. If the proposition be true, as we think the law clearly settles, that the judge has the right to exercise his judgment in determining upon the relevancy of testimony in revising his judgment in this case, we, as judges of the law, are bound to make the" extraordinary assumption, that the threats proposed to be proved, in conjunction with what had already been proved of the immediate circumstances of the killing, were a justification in law, when in fact it might be that not a single member of the court so believed. For we are simply required to revise his judgment upon the law as to the conclusion, whether, if let in, the proof would be sufficient to establish the justification.
With the exercise of the discretion of inferior tribunals appellate courts are little inclined to interfere. And they rarely ever do interfere, unless manifest and palpable wrong has been committed. There is a philosophical reason why they do ordinarily refuse to interfere with the legal dis*437cretion of inferior tribunals. It is because such tribunals are in closer contiguity with the scenes and incidents of the transactions upon which they are called to pass judgment, and they are required to hear direct and immediate rehearsals of the whole drama, which gives them better opportunities of considering and weighing all the concomitant and adventitious circumstances inseparable from all such trials, but which cannot be photographed and transferred to the record for the revision of an appellate court. I cannot perceive that any manifest wrong has been done to the prisoner in this case. On the contrary, from the clear and explicit detail of the facts, occurring at the time of the tragedy, the prisoner received as favorable a verdict from the hands of the jury as he had any just right to expect.
Note by Lihdsay. — The evidence of the facts occurring at the time of the killing:
Daniel Weiseger stated that he was sitting with the deceased near the stove, talking of matters not connected with the prisoner. Prisoner and Mr. Spear rode up; both spoke. Deceased did not return the salutation. Prisoner took his seat in a chair near the door. Afterwards deceased entered by another door and took his seat on the counter, ten or twelve feet from prisoner. Deceased asked prisoner if he had found his horse. Prisoner said he had not. Deceased told prisoner the horse was in his brother’s field. Prisoner then told deceased he thought it ungenerous in deceased to employ that young man Thompson; that Thompson had been in prisoner’s employ, and he was on his bail bond, and could deliver him up at any time. Deceased said Thompson was a free man. Deceased said that the prisoner had charged him, the deceased, with being concerned in stealing the horse. Prisoner denied it and demanded his author. Deceased pointed to witness, who said he had heard it. Prisoner then asked witness his author. Prisoner then said to deceased, I don’t care for you. Deceased replied, No, and nobody cares for you; when prisoner rose to his feet and advanced, two or three steps, making the remark, “Do you,” or “Don’t you draw your six-shooter on me.” Witness did not see deceased at the time; saw the flash of the first pistol-shot in the hand of prisoner; heard the report of the other two. Thp first was the one in the breast. He saw no pistol in the hand of deceased; saw one on his person after he fell, on his hack, in the scabbard.
John Clark stated he was present when prisoner came in the store and took his seat, as stated by first witness. Deceased entered shortly after and took *438Ms seat on the counter, as stated, and inquired of prisoner if he had his horse. He said no, and deceased told him where Ms horse was. Prisoner said to deceased he ought to have hung the young man Thompson. Deceased said he had hired Thompson to go with him on the trip. Prisoner said, I think you did wrong, knowing he had been in my employment, and I was bound on a bond for Ms appearance at court, and had a right to deliver him up at any time. Deceased said he knew nothing of it, but thought Thompson was free to do as he pleased if he behaved himself. Prisoner said he had done wrong. Deceased told prisoner he had circulated a statement that deceased was implicated with Thompson in stealing horses. Prisoner denied it and demanded his author. Deceased referred him to Daniel Weiseger, who was present. Weiseger said he had heard so, and stated from whom he heard it. Prisoner then rose from his chair and advanced one step, saying he didn’t care, when deceased attempted to get off the counter, which he seemed to have some difficulty in doing quickly, and made one or more efforts before he succeeded. It appeared to witness that Ms six-shooter, which was belted round him, was hitched or entangled in something on the counter. Prisoner advanced no farther until deceased got upon his feet off the counter; but prisoner had his sixshooter when he took the first step. Deceased advanced one step when he got to the floor, and prisoner advanced and commenced shooting, firing twice, as fast as the lock could revolve. Both took effect, one in the neck, the other in the breast. Witness’ position was such that he could see both parties. While deceased was sitting on the counter, during the altercation, he was holding the edge of the counter with both hands by his sides. When prisoner fired both shots deceased’s hands were at his sides and nothing in them. At no time during the altercation did the deceased make any attempt to get hold of his pistol or to make use of it. Witness was sitting facing deceased, and saw every motion he made.
John M. Field stated was present at the homicide; that the position of the parties was as stated by the other witnesses. The prisoner, after denying that he implicated deceased in horse-stealing and Daniel Weiseger had given Ms author, became excited, and rose from his chair, and advanced towards deceased one step, with his pistol in Ms hand, saying he didn’t care who said so, when deceased said, I don’t care for you. Prisoner then said, “Don’t draw your six-shooter.” My attention was then on prisoner, seeing Ms pistol in Ms hand. Prisoner fired soon after deceased left the counter. Witness tried to prevent the second shot, but it was too quick for him. Witness is positive that when prisoner rose from his chair and made a step towards deceased he said, “Don’t,” or “Do you draw your six-shooter on me?” Witness did not see deceased at any time attempt to draw Ms pistol or make any demonstration. After deceased fell witness went to him and found Ms pistol belted around him on his back.
H. F. Spear stated (omitting what he.states about what occurred previous to his arrival at the place of the homicide, and confirming the other witnesses about the position of the parties) that he was sitting near the place occupied *439by the deceased on the counter. He says, when deceased asked the prisoner if he had got his stolen horse, the prisoner said, No; and, perhaps, inquired if he knew anything about him. Deceased told him the horse was over in his brother’s pasture. Deceased then said, I understand you said I helped to steal your horse. Prisoner denied saying so, and asked for his author. Deceased then pointed to Daniel Weiseger. Prisoner then inquired of Mr. Weiseger, who said he had told him so, and gave his author, when the remark was made hy both, “ I don’t care for you; ” witness don’t know which spoke it first, and both rose to their feet from their sitting postures. Prisoner said something about deceased drawing his six-shooter, hut does not recollect whether before or after the first shot; the shot was almost simultaneous with the remark; first shot he thinks struck deceased in the neck, the second in the breast, when the deceased got to the door into the yard that a third shot was fired, which, witness thinks, struck deceased in the hand. He died in about five minutes after getting out of the house, and twenty yards from it. John Field tried to arrest prisoner, hut, no one assisting, prisoner mounted his horse and rode off. Witness’ attention was principally directed to the prisoner ; his impression is both were in a belligerent attitude from the time they rose to their feet; they were both armed with six-shooters, as they are called, upon their persons, and witness thought of nothing else at the time, and was trying to keep himself out of the range of both. Deceased, just before he sprang from the counter, put his hand behind him, but witness could not see him put his hand on his pistol, because his pistol was in his belt behind him, and deceased was rather facing towards witness; deceased’s pistol was loaded ; deceased spoke as if he was angry in the conversation between him and the prisoner.
William Daly, witness for prisoner, stated that he was present at the homicide; that he thinks when prisoner first arrived at the store he passed to the cistern in the yard, and returned and took his seat, as already stated hy witnesses, and was smoking his pipe when deceased came into the store. Deceased addressed some words to Mr. Spear, the owner of the store, which he didn’t hear, and seated himself on the counter, and asked prisoner if he had got or found his horse. Prisoner said he had not. Deceased told him that he [the horse] was over at his brother’s. Prisoner said he thought it very wrong for deceased to take that young man Thompson; that he had boarded and clothed him when he was at prisoner’s house, and that he was on his bond, and could arrest him at any time he chose. Deceased said, he saw nothing wrong about it, with other words about the privilege of free persons. After this there was silence between them for a few seconds, when deceased accused prisoner of stating that he was concerned in stealing said horse, and pointed to Mr. Weiseger; prisoner appealed to Mr. Weiseger, who said he had heard so, and gave his author. Previous to this last conversation, and while they were talking about the rights of free persons, deceased, while sitting on the counter, put his hand behind him, and was moving his hand to and fro appearing to he in a restless condition. When Weiseger had told him what he had heard and *440who was his author prisoner rose from his chair, and said he didn’t care what him or any other man had said, and advanced a step towards deceased; deceased said, “Neither do I care for you.” This was before deceased left the counter. He then got off the counter on his feet, and advanced a step towards defendant. Up to this time witness didn’t see either draw weapons, nor did he see any in the hands of either till he heard the reports of the pistol in the hands of the prisoner; both were talking; there was confusion; cannot state what was said; the first shot made by prisoner was on his taking the second step towards deceased; others about the time were between witness and deceased, so that he couldn’t see his actions; saw and heard two shots fired by the prisoner ; he thinks the conversation carried on between them was an angry one on the part of the deceased; he thinks the prisoner was composed till he sprang to his feet, when Weiseger told what he had heard.
The above was all the evidence of the “acts done,” and even of the words spoken, at the time of the killing.